DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/18/2022 has been entered.  Claims 2-21 are pending in the application.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-7, 10-15, and 19-21, is/are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by Huitema et al. (US 5562701 A) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Huitema et al. (US 5562701 A) in view of Kortenbach et al. (US 20020068946 A1) and further in view of Viola (US 20090039137 A1).
Regarding claims 2 and 11-12, Huitema et al. discloses a loading unit (cartridge) for a surgical stapling device, the loading unit (61/801) comprising: an elongate body; and a tool assembly (61/76, 801/802, figs. 1-2 
and 27-30) pivotally connected to the elongate body (via pivotal/flexible shafts 54), the tool assembly including an anvil assembly (76/802); a cartridge assembly (61/801, col. 4, lines 1-23, col. 9, lines 35-41, col. 13, lines 24-67) pivotally secured relative to the anvil assembly (figs. 1-2 and 27-30), the cartridge assembly including a support channel having a distal end and a staple cartridge received within the support channel, the staple cartridge supporting a plurality of staples col. 4, lines 1-23, col. 9, lines 35-41, col. 13, lines 24-67);
a clamping member (824/826) slidably disposed along the anvil assembly and the cartridge assembly (in slot 806 of 801) and moveable from a first positon to a second position; a first cable (850) configured to advance the clamping member along the anvil and cartridge assemblies from the first position to the second position (move via clamp type member 100 figs. 2 and 27-28); and a second cable (860) configured to retract the clamping member along the anvil and cartridge assemblies, wherein retraction of the first cable advances the clamping member and retraction 
Regarding claims 13 and 19-21, Huitema et al. discloses tool assembly comprising: an anvil assembly (76/802); a cartridge assembly cartridge assembly (61/801, col. 4, lines 1-23, col. 9, lines 35-41, col. 13, lines 24-
67) pivotally secured relative to the anvil assembly (76/802), the cartridge assembly including a support channel (61/801) having a distal end and a staple cartridge received within the support channel, the staple cartridge supporting a plurality of staples (61/801, col. 4, lines 1-23, col. 9, lines 35-41, col. 13, lines 24-67)
a clamping member (824/826) slidably disposed along the anvil assembly and the cartridge assembly and moveable from a first position to a second position (in slot 806 of 801); a first cable (850) configured to 
Further Regarding claims 2, 11-13, and 19-21, In the alternative, if it can be argued that the clamping member is not retracted using another/second cable and the clamping member is slidably disposed along the anvil assembly and the cartridge assembly and moveable from a first position to a second position via the first cable configured to advance the clamping member along the anvil and cartridge assemblies from the first position to the second position; and having a second cable configured to retract the clamping member along the anvil and cartridge assemblies, wherein retraction of the first cable advances the clamping member and retraction of the second cable retracts the clamping member from the 
Kortenbach et al. teaches having a plurality of pull/push wires 58/60 that are working in conjunction together to clamp, [0051-0054] and teaches having the plurality of cables attached to links 62/66 to open close jaws (22/24, [0051-0054], figs. 1-4).
Viola also teaches a similar stapler (10) having a plurality of pull/push wires 50/70 that are working in conjunction together to clamp jaws (cartridge jaw 20/anvil 22) and drive staples (64, [0029-0034], claim 1, fig. 2), and teaches having retracting cable 50 attached to a clamping member (30) slidably disposed along the anvil assembly to open close jaws/clamp (22/24, [0032-0048], figs. 1-7).
Given the suggestion and teachings of Huitema et al. to have the cables working in conjunction together to clamp and staple, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claim(s) 3-4, 6-7, 10, and 14-15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Huitema et al. (US 5562701 A) in view of Kortenbach et al. (US 20020068946 A1) and further in view of Viola (US 20090039137 A1) and further in view of Whitman et al. (US 20030105478 A1).
Regarding claim 3-4, 6-7, 10, and 14-15, Viola also teaches advancement of the clamping member (30) from the first position to the second position causes an ejection (moving flexible band 70) of the plurality of 
staples (64) from the cartridge assembly ([0033-0048], figs. 1-7), wherein the first and second cable extends through the elongate body ([0032-0048], figs. 1-7), wherein advancement of the clamp member (30) from the first position to the second position causes the anvil and cartridge assemblies to move from an open configuration to a closed configuration and wherein retraction of the clamp member from the first position to the second position causes the anvil and cartridge assemblies to move from the closed configuration to the open configuration ([0029-0048], figs. 1-7).
Whitman et al. teaches advancement of a clamping member (270) from a first position to a second position causes an ejection of a plurality of staples (230) from a 
cartridge assembly, wherein the clamping member includes a knife (51), wherein first and second cables extend through the elongate body (figs. 1-6 and 21), wherein advancement of the clamp member from the first position 
Given the suggestion and teachings of Huitema et al. to have the cables working in conjunction together to clamp and staple and Violas teaching the clamping member working in conjunction with a flexible band to eject staples, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the clamping member to advancement of a clamping member (270) from a first position to a second position causes an ejection of a plurality of staples (230) from a cartridge assembly, wherein the clamping member includes a knife (51), wherein first and second cables extend through the elongate body (figs. 1-6 and 21), wherein advancement of the clamp member from the first position to the second position causes the anvil and cartridge assemblies to move from an open configuration to a closed configuration and wherein retraction of the clamp member from the first position to the second position causes the anvil and cartridge assemblies to move from the closed configuration to the 
Allowable Subject Matter
Claims 5, 8-9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a tool assembly comprising all the structural and functional limitations and further comprising an 
anvil assembly, a cartridge assembly pivotally secured relative to the anvil assembly and a clamping member driven by two cables wherein the clamping member defines a first opening for receiving the first cable and a second opening for receiving the second opening. Having the clamping member engaged with two cables with openings in the clamping member provides an effective driving mechanism with improved power and precesion.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731